Appleton, J.
The conclusion of the report, when this cause was submitted to the court, was that “ the court are to determine for what sum judgment may be entered.” After examining the facts and applying the law thereto, the court ordered the entry of a default, and that the parties be heard in. damages.
*503It is now insisted that this court should have determined the damages. But it is no part of the duty of this court to attend to the auditing or adjusting of accounts, or determining the balance due. When the principles of law upon which the rights of the parties are to depend are established, the cause is properly remanded to the county court where the action is pending. The amount due is to be ascertained by the justice presiding, or by an auditor appointed by the court, who will assess damages, and in case of any conflict between the parties as to the application of legal principles to the facts as ascertained, will report the facts and the rules of law by which he has been guided, in order that, if erroneous, they may be corrected.

Exceptions sustained.


The parties to he heard in damages.

Tenney, C. J., Cutting, Hathaway and Goodenow, J. J., concurred.